Citation Nr: 1452073	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  08-24 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine with intervertebral disc syndrome (hereinafter "a low back disability").  

2.  Entitlement to an initial rating in excess of 10 percent prior to February 13, 2014, and in excess of 20 percent beginning February 13, 2014, for a left lower extremity radiculopathy.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active air service from June 1982 to July 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  In a letter dated one week later in the same month, the RO in Detroit, Michigan notified the Veteran of that determination.  Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the VA RO in Detroit, Michigan.  

This case was previously before the Board in May 2012, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  Prior to April 28, 2007, the Veteran's low back disability was manifested by degenerative disc disease (DDD) of the lumbar spine; limitation of flexion to, at worst, 40 degrees; tenderness to palpation; spasms; an abnormal gait; and painful motion; but was not productive of limitation of flexion to 30 degrees or less.  

2.  Beginning April 28, 2007, the Veteran's low back disability has been manifested by DDD; limitation of flexion to, at worst, 20 degrees; painful motion; and tenderness to palpation but has not been productive of ankylosis or incapacitating episodes requiring medically prescribed bed rest.  

3.  For the entire period on appeal, the Veteran's left lower extremity radiculopathy has been manifested by symptoms that are no worse than moderate in severity.
4.  The Veteran's service-connected disabilities do not render him unable to obtain and maintain gainful employment, and there are no unusual or exceptional disability factors warranting referral of the Veteran's claim for TDIU for extra-schedular consideration.  

CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but not higher, for a low back disability have been met or approximated beginning April 28, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2014).

2.  The criteria for an initial rating of 20 percent, but not higher, for left lower extremity radiculopathy have been met or approximated for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2014).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.
Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record shows that the Veteran was mailed letters in March 2007 and September 2013 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2007 and September 2013 letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims.  Most recently, in July 2014, the Veteran's appeal was readjudicated, and a supplemental statement of the case was issued.  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service medical records are of record.  VA Medical Center and private treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

General Disability Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014). It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient. A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, the rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  That does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities but finds nothing which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Low Back Disability

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Left Leg Disability

Complete and incomplete paralysis of the sciatic nerve is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under that code, a 10 percent disability rating is warranted for incomplete paralysis of the sciatic nerve that is mild in severity.  A 20 percent disability rating is warranted for incomplete paralysis of the sciatic nerve that is moderate in severity.  A 40 percent disability rating is warranted for incomplete paralysis of the sciatic nerve that is moderately-severe in severity.  A 60 percent disability rating is warranted for incomplete paralysis of the sciatic nerve that is severe in severity with marked muscular atrophy.  A maximum 80 percent disability rating is warranted for complete paralysis of the sciatic nerve productive of symptoms such as foot dangle or drop, active movement of muscles below the knee absent, or weakened or (very rarely) lost flexion of the knee.    

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16.  "Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Burden of Proof

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

Evaluation of Low Back Disability

At a March 2007 VA examination, the Veteran reported that he had experienced progressively worsening low back pain that radiated into his left leg.  He reported that his back pain was a 5 out of 10 in intensity and that he would experience painful flare-ups with increased activity where his back pain would be an 8 out of 10 in intensity.  He reported an improvement of his symptoms with the use of medication and rest.  The Veteran reported he took Lyrica, Darvocet, and Flexeril for treatment of his low back disability and associated symptoms.  The Veteran denied symptoms of urinary, bowel, and erectile dysfunction.  The Veteran denied falling, paresthesias, and unsteadiness, but did report numbness.  The Veteran reported symptoms of decreased motion, stiffness, spasms, and pain and denied fatigue and weakness.  The Veteran reported that his pain was constant and moderate.  He reported that the pain was jabbing in nature and located in the central lumbar region of the spine.  The Veteran reported that the pain that radiated into his left leg was shooting in nature.  The Veteran reported that during a flare-up, he had approximately a 25 percent decrease in functional ability due to the increased amount of pain.   The Veteran reported that while he had been put on light duty a total of 16 days in the prior 12 month period as a result of back pain, he denied any incapacitating episodes in the prior 12 months.  However, he did report that because his job did not accommodate the necessity for light duty, he was actually forced to take those 16 days off work completely.  

Upon physical examination, there was objective evidence of spasms, guarding, pain with motion, and tenderness of the thoracic sacrospinalis muscles.  There was no evidence of atrophy or weakness.  There was no spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or spinal contour.  The Veteran's posture and head position were normal and there was symmetry in appearance.  The Veteran had an abnormal gait in that he dragged his left foot when he ambulated.  There was evidence of lumbar lordosis, but there was no other abnormal curvature of the spine.  Detailed motor examination was normal.  There was no thoracolumbar spine ankylosis.  Range of motion measurements of the thoracolumbar spine were as follows: flexion to 60 degrees, with pain at 40 degrees; extension to 10 degrees, with pain at 5 degrees; right and left lateral flexion to 10 degrees each, with pain beginning at 5 degrees each; and right and left lateral rotation to 15 degrees each, with pain beginning at 5 degrees each.  There was no additional limitation of motion following repetition.  Lasegue's sign was positive on the left.  The examiner diagnosed DDD and arthritis of the lumbar spine, status post discectomy.  The examiner noted that the Veteran's back disability had significant effects on his occupation, but that he was still employed fulltime as a machine operator.  However, as noted above, he had to miss approximately 16 days of work in the past 12 months due to his back disability.  The examiner noted that the Veteran's low back disability had a mild effect on his ability to do chores, shop, participate in recreation, and travel; a moderate effect on his ability to exercise; and a severe effect on his ability to play sports.  

At a March 2014 VA examination, the Veteran reported that he continued to experience back pain.  He reported that his back pain was a 5-10 out of 10 in intensity and that it affected his daily activities, in that he was no longer able to do things he used to do, such as camping.  He reported that his back pain limited how long he was able to work and that he now had to watch what he was doing at work as he could not lift much weight because it caused his back pain to get worse.  He reported that he tried to never lift more than 10 pounds.  The Veteran reported that his back would hurt if he sat in one place too long.  The Veteran reported that he used a spine stimulator 1-2 times per week in addition to medication for treatment of his low back disability.  The Veteran reported that he experienced painful flare-ups of his back disability 2-3 times per week, but that they did not occur every week.  He reported that he was no longer able to work 10 hour shifts as they would cause flare-ups and that sometimes even after only working an eight hour shift, he had to lie down or sit in a comfortable chair.  He reported that the last time he had a really bad flare-up (a couple years ago), he was unable to work for 1-2 days. 

Upon physical examination, range of motion measurements of the thoracolumbar spine were as follows: flexion to 30 degrees, with pain beginning at 20 degrees; the Veteran was unable to perform thoracolumbar spine extension; right and left lateral flexion to 15 degrees each; and right and left lateral rotation to 15 degrees each.  The Veteran's flexion was further limited to 25 degrees following repetition.  The examiner noted that the functional impairment caused by the Veteran's back disability consisted of less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  The Veteran was noted to have tenderness over the lumbar spine and paraspinal muscles.  There were no spasms or guarding which resulted in abnormal spinal contour or abnormal gait.  Muscle strength testing was normal with the exception of bilateral hip strength flexion and right knee extension of active movement with resistance.  There was no muscle atrophy.  Straight leg raising test was negative, bilaterally.  There was no ankylosis.  The Veteran was noted to have intervertebral disc syndrome, but the examiner noted that the Veteran had not had any incapacitating episodes in the prior 12 months as a result.  The Veteran was noted to occasionally use a cane to assist with ambulation.  The examiner diagnosed DDD of the lumbar spine with radiculopathy.  The examiner noted that the Veteran's low back disability had an impact on his ability to work in that he was only able to sit and stand as tolerated, he was to avoid repeated bending and twisting, and he had difficulty with lifting and carrying heavy objects.  The examiner further noted that an opinion regarding additional functional impairment resulting from pain, weakness, fatigability, and/or incoordination during a flare-up could not be provided without resorting to speculation, but that according to the Veteran's statements of how flare-ups affect him, there would be no additional decrease in range of motion.     

Further review of the record shows that the Veteran receives treatment for various disabilities at the VA Medical Center and from private providers.  A review of those treatment notes of record shows that, while the Veteran is followed for his back disability, there is no indication that he has reported symptoms more severe than those reported at his VA examinations or that his range of motion measurements are worse than those found at his VA examinations.

The Board finds that the Veteran is entitled to a 40 percent rating for his low back disability beginning April 28, 2007, the first date that VA had notice that the Veteran's symptoms had increased in severity since his March 2007 VA examination.  In a report of treatment from the Veteran's private provider, it was noted that the Veteran was seen on April 28, 2007, for low back pain and left lower extremity pain.  At that time, the Veteran's private provider noted that the Veteran's symptoms had increased since his last evaluation and as a result, his medication dosages were being modified and increased.  The Veteran was not afforded another VA examination to assess the severity of his low back disability until March 2014.  At that time, the Veteran's forward flexion was noted to be limited by pain to, at worst, 20 degrees.  The Veteran was noted to have significant limitations as to his ability to sit, stand, bend, and lift objects.  Those limitations were noted to impact the Veteran's ability to perform his job.  Therefore, the Board finds the Veteran's symptoms more nearly approximate those contemplated by the 40 percent rating for the period beginning April 28, 2007.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

Consideration has been given to assigning a higher rating for the period beginning April 28, 2007.  However, there is no indication from the record that the Veteran has ankylosis of the thoracolumbar spine, or the entire spine.  The Board notes that the additional limitations the Veteran experiences due to pain were accounted for by the VA examiners and have been considered by the Board.  38 C.F.R. § 4.40, 4.45 (2014).  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 40 percent for the functional impairment of the Veteran's low back.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

Consideration has been given to assigning a rating in excess of 20 percent prior to April 28, 2007, for the Veteran's low back disability.  However, there is no evidence of record that the Veteran had thoracolumbar spine flexion limited to 30 degrees of less prior to April 28, 2007.  In fact, a review of the record shows that the Veteran's thoracolumbar spine flexion was limited to, at worst, 40 degrees prior to April 28, 2007.  Therefore, the Board finds that the Veteran's symptoms were appropriately contemplated by the rating criteria for a 20 percent rating for that period.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 20 percent for the functional impairment of the Veteran's low back prior to April 28, 2007.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).  

Consideration has been given to assigning a rating under Diagnostic Code 5243, based on incapacitating episodes.  However, while the Veteran has been diagnosed with DDD of the lumbar spine, there is no evidence of record indicating that the Veteran experiences incapacitating episodes which require medically prescribed bed rest.  Therefore, a rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2014).
The Board notes that the Veteran is in receipt of separate ratings for neurological impairment of both lower extremities.  The rating assigned for the right lower extremity is not currently before the Board and the rating assigned for the left lower extremity is addressed below.

Resolving reasonable doubt, the Board finds that a 40 percent rating is warranted for the low back disability for the period beginning April 28, 2007, but the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evaluation of Left Leg Radiculopathy    

At a March 2007 VA examination, the Veteran reported that he experienced constant pain radiating into his left leg during increased activity.  He reported that his symptoms had gotten progressively worse since their onset, but that he received a fair amount of relief with treatment.  He reported that he took Lyrica, Darvocet, and Flexeril for treatment.  Upon physical examination of the left lower extremity, the Veteran had decreased sensation to vibration, to pain, and to light touch in the L5-S1 dermatome distribution.  Position sense was normal.  Left ankle jerk was hypoactive.  There was no atrophy; abnormal muscle tone or bulk; or tremors, tics, or other abnormal movements.  There was no joint function affected by the nerve disorder.  The Veteran's gait was noted to be abnormal in that he dragged his left foot.  The examiner diagnosed left lower extremity radiculopathy.  The examiner noted that the disability caused significant effects on the Veteran's occupation in that it resulted in increased absenteeism.   

At a March 2014 VA examination, the Veteran reported that he continued to experience pain and numbness in his left lower extremity, mainly in his left medial calf and left medial foot.  He reported that he experienced left leg pain approximately 2-3 times per week, that he experienced numbness and tingling a few times a week, and left leg and foot numbness approximately 1-2 times per month.  Left ankle reflexes were hypoactive.  There was decreased sensation in the left lower leg, ankle, foot, and toes.  The Veteran's gait was normal.  The Veteran was noted to occasionally use a can for assistance with locomotion.  The Veteran was noted to have left lower extremity pain, paresthesias, and numbness that were all moderate in severity.  

Further review of the record shows that the Veteran receives treatment for various disabilities at the VA Medical Center and from private providers.  A review of those treatment notes of record shows that, while the Veteran is followed for his left leg radiculopathy, there is no indication that he has reported symptoms more severe than those reported at his VA examinations.

The Board finds that the Veteran is entitled to a 20 percent rating for left lower extremity radiculopathy for the entire period on appeal.  In this regard, the Board notes that the Veteran's left lower extremity radiculopathy has been moderate for the entire appeal period.  The Veteran has consistently reported symptoms of pain, numbness, and decreased sensation in the left lower extremity.  The evidence of record shows that he has consistently been prescribed medication for treatment of his left leg radiculopathy.  Therefore, the Board finds that the Veteran's symptoms more nearly approximate those contemplated by the 20 percent rating for entire period on appeal.  38 C.F.R. § 4.124a, Diagnostic Codes 8520 (2014).

Consideration has been given to assigning a higher rating for the Veteran's left leg radiculopathy.  However, there is no indication from the record that the Veteran experiences moderately-severe symptoms of radiculopathy in his left leg.  In this regard, the Board notes that while the Veteran does report symptoms of pain and numbness, he has reported that it is not constant and that the episodes do not even happen every week.  Further, the March 2014 VA examiner specifically noted that the Veteran's symptoms were consistent with moderate impairment.  Therefore, a rating in excess of 20 percent is not warranted at this time.  38 C.F.R. § 4.124a, Diagnostic Codes 8520 (2014).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, resolving reasonable doubt, the Board finds that a 20 percent rating is warranted for left lower extremity radiculopathy for the entire period on appeal, but the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Rating Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the disabilities are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the Veteran's low back disability and left leg radiculopathy is in excess of that contemplated by the assigned ratings.  Higher ratings are available for more severe levels of impairment than those evaluations awarded by this decision, but the Veteran does not meet the criteria for the higher ratings.  The evidence does not show frequent hospitalizations or marked interference with employment beyond that anticipated by the assigned rating.  Thus, the Board finds that referral for extra-schedular consideration is not in order.

TDIU

The Veteran is service-connected for a low back disability rated 20 percent prior to April 28, 2007, and rated 40 percent from April 28, 2007; left lower extremity radiculopathy, rated 20 percent; right lower extremity radiculopathy, rated 10 percent; and a residual surgical scar on the back, rated noncompensable.  The Veteran's combined rating, to include bilateral factor, is 50 percent prior to April 28, 2007; and a 60 percent beginning April 28, 2007.  Clearly, he does not meet the schedular criteria for consideration for a TDIU.  38 C.F.R. § 4.16.  However, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU, the case may be referred to appropriate VA officials for consideration of assignment of a TDIU rating.  38 C.F.R. § 4.16.  

Significantly, in this case, the evidence of record shows that the Veteran is in fact working.  There is an indication from the record that his service-connected disabilities impact his ability to perform the duties of his job and that he has had to take a downgrade in monetary compensation as a result.  Indeed, the evidence shows that the Veteran remains employed fulltime, and there is no indication from the record that his fulltime employment is not gainful.  

Therefore, the Board finds that the Veteran does not meet the schedular criteria for an assignment of a TDIU.  Importantly, as he is currently gainfully employed in a fulltime position, his service-connected disabilities clearly do not render him unable to secure and follow gainful employment in a variety of settings.  Further, there are no unusual or exceptional disability factors present.  Therefore, the Board concludes that referral of the TDIU claim for extraschedular consideration is not warranted.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a TDIU.  Entitlement to a TDIU is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating of 40 percent, but not higher, for a low back disability is granted beginning April 28, 2007 and is subject to the criteria applicable to the payment of monetary benefits.  

Entitlement to an initial rating of 20 percent, but not higher, for left lower extremity radiculopathy is granted for the entire period on appeal and is subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a TDIU is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


